DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 08/11/2022.  Claims 21-40 are pending.  Claims 29, 38, and 39 are withdrawn. Claim 41 is canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "said at least one interweaving member" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Based on the disclosure, the interweaving member is the suture material.  For the purpose of examination, the limitation “said at least one interweaving member” has been interpreted as “said at least one synthetic suture material” for the rejection(s) below>

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) stated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 21-28, 30-33, 36, 37, and 40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Evans et al. (US Pub. No.: 2009/0318752).
Regarding claims 21-28, 30-33, 36, 37, and 40, Evans discloses a surgical mesh (the implant, Para. [0054] and [0152]), comprising: a remodelable collagenous material (natural tissue material, Paras. [0054] and [0111], e.g. acellular collagen tissue material), said remodelable collagenous material comprising a plurality of sheets (Paras. [0054], [0105], and [0102], such as sheets 346, Fig. 13A with the stitching shown in Figs 15 and 16) disposed in a multilayer configuration; and a series of apertures formed in the plurality of sheets for allowing passage of fluids through the aperture from a first side of the surgical mesh to a second side of the surgical mesh (Paras. [0097]-[0103], holes formed on the remodelable collagenous material, such as shown in Figs. 10A-10K.  As described in Para. [0097], “[b]y having holes in the natural material, there is also less risk of seroma or lo hematoma formation because the fluids can easily pass through and drain away from the implant”); at least one synthetic suture material (stitch synthetic suture material, Para. [0106]) interwoven through said plurality of sheets of remodelable collagenous material to create a series of stitches that affix said plurality of sheets together (Figs. 15 and 16 and Paras. [0102], [0103], and [0105]-[0110]); wherein said at least one synthetic suture material is bioresorbable (Para. [0106]); wherein said at least one synthetic suture material is non-resorbable (Para. [0106]); wherein said series of stitches are spaced apart by an average distance that is greater than 1.5 mm (Para. [0106]); wherein said series of stitches form a plurality of lines forming a pattern across said surgical mesh (Figs. 15 and 16 and Para. [0105]); wherein said pattern comprises intersecting lines of said stitches (Figs. 15 and 16 and Para. [0105]); wherein said pattern comprises a diamond configuration (Figs. 15 and 16); wherein the pattern comprises a plurality of lines of said stitches generally coextending with adjacent ones of said plurality of lines of said stitches in a parallel configuration (Figs. 15 and 16); wherein said plurality of sheets comprise a laminated configuration with at least one interweaving member (e.g. another threads for the stitches, Figs. 15, 16, and 13A and Paras. [0102] and [0105]-[0110]) being interwoven therethrough; wherein the plurality of sheets are not bonded to adjacent ones except by said at least one synthetic suture material (Paras. [0102] and [0105]-[0110], the sheets are bonded to adjacent ones by stitching); wherein the remodelable collagenous material comprises an extracellular matrix material that has been harvested intact from a mammalian source and subject to processing to render said surgical mesh acellular while retaining a level of bioactivity therein (Paras. [0111]); wherein said at least one synthetic suture material comprises a durable material effective to provide reinforcement of said surgical mesh during degradation of said remodelable collagenous material and the establishment of new host tissue to replace said remodelable collagenous material (Para. [0106], such as non-absorbable material); wherein said surgical mesh comprises a sheet form surgical mesh (Figs. 15, 16, and 13A); a non- absorbable synthetic mesh (support mesh layer, such as 348, sandwiched between natural tissue layers, Fig. 13A and Para. [0054]) laminated between said plurality of sheets; wherein said non-absorbable synthetic mesh comprises a polypropylene mesh (Paras. [0114] and [0119]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. (US Pub. No.: 2009/0318752) as applied to claim 21 above, and further in view of Ekholm et al. (US Pub. No.: 2008/0035038).
Regarding claims 34 and 35, Evans discloses substantially all the limitations of the claims as taught above but fails to disclose that the stitch comprises lock stitches; wherein said lock stitches comprise a lock formed between a first suture material and a second suture material, and wherein said lock is positioned in an interior region of the surgical mesh.
Ekholm teaches, in the same field of endeavor (stitches for securing layers of material of a medical device), stitches for securing layers of material comprising lock stitches (Fig. 6 and Para. [0031]); wherein said lock stitches comprise a lock formed between a first suture material (66, Fig. 6) and a second suture material (68, Fig. 6).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the stitches of Evans to be lock stitches; wherein said lock stitches comprise a lock formed between a first suture material and a second suture material as taught by Ekholm since such stitches can be easily formed with an already-existing sewing machine, or alternatively, in order to obtain the advantage of maintaining the sheets of material of the surgical mesh to be secured to each other even when part of the stitch line is cut.  In the modified invention, said lock is also positioned in an interior region of the surgical mesh because some stitches of Evans are located in an interior region of the surgical mesh.
Claims 21, 23, 25-28, 30, 31-33, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plouhar et al. (2001/0002446), which incorporate Badylak et al (US Pat. No.: 4,902,508) by reference, in view of Evans et al. (US Pub. No.: 2009/0318752).
Regarding claims 21, 23, 25-28, 30-33, and 36, Plouhar discloses a surgical mesh (16, Figs. 11 and 13), comprising: a remodelable collagenous material (SIS, Paras. [0029] and [0030]), said remodelable collagenous material comprising a plurality of sheets disposed in a multilayer configuration (Fig. 13); at least one suture material (stitches, Fig. 13 and Paras. [0046] and [0010]) interwoven through said plurality of sheets of remodelable collagenous material to create a series of stitches that affix said plurality of sheets together (Fig. 13 and Para. [0046] and [0010]); wherein said series of stitches form a plurality of lines forming a pattern across said surgical mesh (quilting pattern, Fig. 13); wherein said pattern comprises intersecting lines of said stitches (Figs. 13 and Paras. [0046] and [0010]); wherein said pattern comprises a diamond configuration (Fig. 13); wherein the pattern comprises a plurality of lines of said stitches generally coextending with adjacent ones of said plurality of lines of said stitches in a parallel configuration (Fig. 13); wherein said plurality of sheets comprise a laminated configuration with at least one interweaving member being interwoven therethrough (Figs. 13 and Paras. [0046], [0047] and [0010], suture forming part of the quilt); wherein the plurality of sheets are not bonded to adjacent ones except by said at least one synthetic suture material (Paras. [0010] and [0046]); wherein the remodelable collagenous material comprises an extracellular matrix material that has been harvested intact from a mammalian source and subject to processing to render said surgical mesh acellular while retaining a level of bioactivity therein (Paras. [0029] and [0030], also see US Pat No.: 4,902,508 which was incorporated by reference, such as Col. 3, line 13 - Col 4, line 34 of US Pat No.: 4,902,508); wherein said at least one suture material comprises a durable material effective to provide reinforcement of said surgical mesh during degradation of said remodelable collagenous material and the establishment of new host tissue to replace said remodelable collagenous material (the suture/stitch material comprises a during material effective to provide reinforcement of said surgical mesh during degradation of said remodelable collagenous material and the establishment of new host tissue to replace said remodelable collagenous material because it is for holding the layers of material together); and wherein said surgical mesh comprises a sheet form surgical mesh (Fig. 13).  However, Plouhar does not disclose a series of apertures formed in the plurality of sheets for allowing passage of fluids through the aperture from a first side of the surgical mesh to a second side of the surgical mesh, and that the suture material is a synthetic material.
Evans teaches, in the same field of endeavor (surgical mesh), a surgical mesh comprising a series of apertures formed in the plurality of sheets for allowing passage of fluids through the aperture from a first side of the surgical mesh to a second side of the surgical mesh (Paras. [0097]-[0103], holes formed on the remodelable collagenous material, such as shown in Figs. 10A-10K.  As described in Para. [0097], “[b]y having holes in the natural material, there is also less risk of seroma or lo hematoma formation because the fluids can easily pass through and drain away from the implant”); and a suture material for forming stitches that affixes sheets of material (stitch synthetic suture material, Para. [0106]); wherein the suture material is a synthetic suture material (stitch synthetic suture material, Para. [0106]); and wherein the synthetic suture material is non-resorbable (Para. [0106]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify surgical graft/mesh of Plouhar to include a series of apertures formed in the plurality of sheets for allowing passage of fluids through the aperture from a first side of the surgical mesh to a second side of the surgical mesh as taught by Evans in order to reduce the risk of seroma or hematoma formation (Evans, Para. [0097]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the suture material for forming stitches of Plouhar to be synthetic non-resorbable suture material as taught by Evans, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Regarding claim 22, Evans teaches at least one synthetic suture material for forming stitches is bioresorbable (Para. [0106]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the least one synthetic suture material of Plouhar in view of Evans to be bioresorbable as taught by Evans, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Regarding claim 24, Evans teaches a series of stitches spaced apart by an average distance that is greater than 1.5 mm (Para. [0106]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the series of stitches of Plouhar in view of Evans to be spaced apart by an average distance of greater than 1.5 mm as taught by Evans, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plouhar et al. (2001/0002446), which incorporate Badylak et al (US Pat. No.: 4,902,508) by reference, in view of Evans et al. (US Pub. No.: 2009/0318752) as applied to claim 21 above, and further in view of Ekholm et al. (US Pub. No.: 2008/0035038).
Regarding claims 34 and 35, Plouhar in view of Evans discloses substantially all the limitations of the claims as taught above but fails to disclose that the stitch comprises lock stitches; wherein said lock stitches comprise a lock formed between a first suture material and a second suture material, and wherein said lock is positioned in an interior region of the surgical mesh.
Ekholm teaches, in the same field of endeavor (stitches for securing layers of material of a medical device), stitches for securing layers of material comprising lock stitches (Fig. 6 and Para. [0031]); wherein said lock stitches comprise a lock formed between a first suture material (66, Fig. 6) and a second suture material (68, Fig. 6).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the stitches of Plouhar in view of Evans to be lock stitches; wherein said lock stitches comprise a lock formed between a first suture material and a second suture material as taught by Ekholm since such stitches can be easily formed with an already-existing sewing machine, or alternatively, in order to obtain the advantage of maintaining the sheets of material of the surgical mesh to be secured to each other even when part of the stitch line is cut.  In the modified invention, said lock is also positioned in an interior region of the surgical mesh because some stitches of Plouhar are located in an interior region of the surgical mesh.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 and 30-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,688,219 in view of Evans et al. (US Pub. No.: 2009/0318752). 
Regarding claims 21-28 and 30-36, claims 1-21 of U.S. Patent No. 10,688,219 recite a surgical graft/mesh comprising a plurality of sheets of remodelable collagenous material disposed in a multilayer configuration; and lines of lock stitches affixing the plurality of sheets of remodelable collagenous material but fails to recite a series of apertures formed in the plurality of sheets for allowing passage of fluids through the aperture from a first side of the surgical mesh to a second side of the surgical mesh.
Evans teaches a series of apertures formed in the plurality of sheets for allowing passage of fluids through the aperture from a first side of the surgical mesh to a second side of the surgical mesh (Paras. [0097]-[0103], holes formed on the remodelable collagenous material, such as shown in Figs. 10A-10K.  As described in Para. [0097], “[b]y having holes in the natural material, there is also less risk of seroma or lo hematoma formation because the fluids can easily pass through and drain away from the implant”).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify surgical graft/mesh of the claimed invention recited claims 1 and 15 of U.S. Patent No. 10,688,219 to include a series of apertures formed in the plurality of sheets for allowing passage of fluids through the aperture from a first side of the surgical mesh to a second side of the surgical mesh as taught by Evans in order to reduce the risk of seroma or hematoma formation (Evans, Para. [0097]).
Claims 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,688,219 in view of Evans et al. (US Pub. No.: 2009/0318752).  
Regarding claims 37 and 40, claims 1 and 15 of U.S. Patent No. 10,688,219 recite all the limitations of claim 21 of the pending application and further recite a synthetic mesh laminated between said plurality of sheets, but fail to recite that the synthetic mesh is a non-absorbable synthetic material, such as polypropylene mesh.  Evans teaches a surgical mesh comprising a synthetic mesh which is a non-absorbable synthetic material, such as polypropylene mesh (Paras. [0114] and [0119]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the synthetic graft/mesh of the claimed invention recited claims 1 and 15 of U.S. Patent No. 10,688,219 to be a non-absorbable synthetic material, such as polypropylene mesh as taught by Evans, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-28, 30-37 and 40 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 5-8 of the remarks, Evans discloses a surgical mesh (the implant, Para. [0054] and [0152]), comprising: a remodelable collagenous material (natural tissue material, Paras. [0054] and [0111], e.g. acellular collagen tissue material), said remodelable collagenous material comprising a plurality of sheets (Paras. [0054], [0105], and [0102], such as sheets 346, Fig. 13A with the stitching shown in Figs 15 and 16) disposed in a multilayer configuration; and a series of apertures formed in the plurality of sheets for allowing passage of fluids through the aperture from a first side of the surgical mesh to a second side of the surgical mesh (Paras. [0097]-[0103], holes formed on the remodelable collagenous material, such as shown in Figs. 10A-10K.  As described in Para. [0097], “[b]y having holes in the natural material, there is also less risk of seroma or lo hematoma formation because the fluids can easily pass through and drain away from the implant”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771